Citation Nr: 0506489	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-14 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant (also referred to as "veteran" or 
"claimant") served on active duty from April 1959 to April 
1963 and from February 1964 to November 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In his substantive appeal (VA Form 9), the veteran requested 
a Board hearing in Washington, D.C., before a Veterans Law 
Judge.  In December 2003 the veteran notified the Board that 
he would not be able to attend his scheduled hearing.  He 
further indicated that he wished for his appeal to be decided 
on the evidence of record.  As such, the veteran's request 
for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2004).


FINDINGS OF FACT

1.  The veteran demonstrates Level I hearing in the right ear 
and Level II hearing in the left ear.

2.  In a final decision dated in December 1990, the RO denied 
service connection for hypertension and a chronic skin 
condition. 

3.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 1990 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for hypertension.

4.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 1990 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic skin 
condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100, and 
Tables VI, VII (2004).

2.  The December 1990 RO decision that denied entitlement to 
service connection for hypertension and a chronic skin 
condition is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a chronic 
skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran filed his claim for an increased rating for 
service-connected bilateral hearing loss and his application 
to reopen his claims of entitlement to service connection for 
hypertension and a chronic skin condition in August 2002, 
after the enactment of the VCAA.  The RO's initial decision 
was issued in January 2003, after the veteran had been 
provided notice of the VCAA provisions in September 2002, in 
accordance with Quartuccio and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), supra. 

In September 2002, the RO advised the veteran of his role in 
the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence was 
necessary to establish entitlement to his claimed benefits, 
what VA would do to assist the veteran in substantiating such 
claims, and what evidence the veteran was responsible for 
obtaining.  The letter requested that the veteran provide the 
complete names, 


addresses, and approximate dates of treatment of all heath 
care providers, VA and private, who had treated him for his 
claimed conditions since service.  Regarding private records, 
if the veteran returned an Authorization and Consent to 
Release Information to VA form, VA would request such records 
for him.  The veteran was also advised that he could assist 
with his claims by informing VA of any additional information 
or evidence he wished VA to obtain and by sending any 
evidence to VA as soon as possible.  The RO specifically 
informed the veteran that, in order to grant an increased 
rating for his service-connected bilateral hearing loss, 
evidence that such disability had worsened was necessary.  
The veteran was notified that his claims of entitlement to 
service connection for hypertension and a chronic skin 
condition were previously denied in a December 1990 rating 
decision and to reopen such claims, new and material evidence 
must be received.  The letter also advised the veteran that, 
in order to grant service connection, evidence of a current 
disability and a nexus between such and service was 
necessary.  

Furthermore, the January 2003 rating decision and May 2003 
statement of the case specifically advised the veteran of the 
evidence and applicable criteria for rating his service-
connected bilateral hearing loss as well as the definition of 
new and material evidence.  The statement of the case also 
advised the veteran of the adjudicative actions taken, the 
evidence the RO had considered in denying the claims, the 
evidence the veteran still needed to submit to substantiate 
his claims, and the relevant laws and regulations, including 
the new and material evidence standard as defined in 
38 C.F.R. § 3.156, as well as VA's duties to assist under 
38 C.F.R. § 3.159, with reference to the relevant VCAA cites 
in the United States Code.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, he was given an opportunity to request a 
hearing before a Veterans Law Judge; however, in December 
2003, he withdrew such hearing request and indicated that he 
wished his claims to be decided on the basis of the evidence 
of record.  As such, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  



VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence of record includes treatment records from the 
Charleston Naval Hospital and an audiological evaluation from 
the East Cooper Hearing Center as well as a November 2002 VA 
examination report.  The veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his increased rating claim or 
his application to reopen his service connection claims.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Regarding the veteran's claim for a 
compensable rating for bilateral hearing loss, he was most 
recently afforded a VA examination in November 2002.  The 
Board notes that such was conducted by an examiner who 
considered factors relevant to the veteran's claim and 
objectively measured the current level of the veteran's 
hearing loss utilizing the means of mechanical testing 
recognized for VA rating purposes.  The veteran has not 
submitted medical evidence that suggests his hearing 
disability has worsened in severity since November 2002.  Nor 
has he shown that the most recent VA examination is 
inadequate for rating purposes.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's increased rating claim 
and further examination is not necessary.  

The Board notes that the VCAA and its implementing 
regulations include clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claims of 
entitlement to service connection for hypertension and a 
chronic skin condition are not reopened 


herein, there is no obligation on the part of VA to provide a 
contemporary medical examination or opinion in connection 
with such portion of the veteran's appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Entitlement to a Compensable Rating for Bilateral Hearing 
Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As noted previously, the veteran's service-connected 
bilateral hearing loss is currently assigned a noncompensable 
rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  The veteran contends that his hearing disability has 
worsened in severity and, as such, he is entitled to an 
increased rating for this disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2004).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described 


in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating 
Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of 
hearing loss occurs when the pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The relevant medical evidence of record includes an 
audiological evaluation from East Cooper Hearing Center dated 
in January 2002.  This audiological evaluation reveals pure 
tone thresholds, in decibels, which the Board computes to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
65
80
LEFT

10
50
60
75

Pure tone thresholds averaged a 48.75 decibel loss in the 
right ear and a 50 decibel loss in the left ear.  The 
audiologist indicated that the veteran had 80 percent 
discrimination in the right ear at 70 decibels and 68 percent 
discrimination in the left ear at 70 decibels.  However, it 
is unclear whether the audiologist used the Maryland CNC 
test.  An examination for hearing impairment for VA purposes 
must include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R. § 4.85.  As such, the January 2002 
private audiological evaluation is insufficient for rating 
purposes.

The veteran was scheduled for a VA audiological evaluation in 
November 2002.  The evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
30
70
80
LEFT

20
55
65
85

Pure tone threshold averages a 50 decibel loss in the right 
ear and a 55 decibel loss in the left ear with a speech 
recognition ability of 100 percent in the right ear and 
84 percent in the left ear.  These audiometry test results 
equate to Level I hearing in the right ear and Level II 
hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level I hearing in the right ear and Level II 
hearing in the left ear warrant a noncompensable disability 
rating.  38 C.F.R. § 4.85.  The Board notes that an 
exceptional pattern of hearing loss is not shown to be 
present in this case.  

The Board notes that no higher evaluation is warranted based 
on these facts, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, see Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), and that there is no competent medical evidence of 
record indicating that the veteran experiences a higher level 
of hearing impairment.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran has 
not indicated that he missed time from work or has been 
hospitalized due to his bilateral hearing loss.  Rather, the 
medical evidence shows that any objective manifestations of 
the veteran's bilateral hearing loss are exactly those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.



Reopening the Claims of Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  Service connection may be established 
under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends he was treated for high blood pressure 
as well as a chronic skin condition while in the Navy.  He 
has current diagnoses of hypertension and 


eczema, seborrhea, and scalp dermatitis.  Therefore, the 
veteran argues that he is entitled to service connection for 
such disabilities. 

By a December 1990 decision, the RO denied the veteran's 
claims of entitlement to service connection for hypertension 
and a chronic skin condition.  The RO relied on the veteran's 
service medical records and a September 1990 VA examination.  
Regarding the veteran's hypertension claim, his service 
medical records reflect that he had his blood pressure 
checked in June 1980, with readings of 140/92 and 122/98 
recorded.  The veteran's blood pressure on his October 1981 
separation examination was 120/78.  Pertinent to the 
veteran's claimed chronic skin condition, his service medical 
records reflect that he was seen in February 1969 for an area 
of dryness and rash around his nose.  The October 1981 
separation examination revealed that the veteran's skin and 
lymphatics were normal upon clinical evaluation.  The 
September 1990 VA examination revealed diagnoses of probable 
situational hypertension and probable seborrhea.  Service 
connection was denied for hypertension and a chronic skin 
condition as neither were shown in the veteran's service 
medical records.  Also, there was no evidence of a chronic 
skin condition in service and no evidence of a history of 
elevated blood pressure readings.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for hypertension and a chronic skin 
condition was issued in December 1990.  At such time, the 
veteran was notified of the decision and his appellate 
rights.  No further communication was received from the 
veteran regarding a claim for service connection for 
hypertension or a chronic skin condition until August 2002.  
Thus, 


the December 1990 decision became final.  38 U.S.C. § 4005(c) 
(1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in August 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final 


December 1990 RO decision.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the 1990 RO decision, treatment records from the 
Charleston Naval Hospital, dated from May 1986 to November 
2002, reflecting current diagnoses of hypertension, eczema, 
seborrhea, and scalp dermatitis has been received.  

The medical evidence received since 1990 is new in that it 
was not previously of record.  In order for the evidence to 
be material, however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's 
previously denied claims.  38 C.F.R. § 3.156(a).  

At the time of the RO's 1990 decision, there was evidence of 
readings of high blood pressure while in service; however, 
there was no diagnosis of hypertension and the veteran's 
blood pressure was 120/78 at the time of his discharge.  
There was also no evidence of a diagnosis of hypertension 
within one year of the veteran's service discharge in April 
1963 or in November 1981.  Also of record was a current 
diagnosis of probable situational hypertension.  Regarding 
the veteran's chronic skin condition, at the time of the 1990 
rating decision, there was evidence of in-service treatment 
for dryness and a rash around the nose and a current 
diagnosis of  probable seborrhea.  Medical evidence submitted 
subsequent to 1990 contains diagnoses of hypertension and 
skin conditions, but does not contain evidence of a diagnosis 
of hypertension within one year of service discharge or a 
nexus between either claimed hypertension or claimed chronic 
skin condition and the veteran's military service.  Since the 
final RO denial, the only evidence of a nexus between such 
claimed disabilities and service that has been received 
consists of the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Hickson v. West, 11 Vet App (1998) (lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim).

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1990 
decision will substantiate the veteran's claims of 
entitlement for service connection for hypertension or a 
chronic skin condition.  For these reasons, the Board finds 
that the evidence received subsequent to the RO's 1990 
decision is not new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
hypertension and a chronic skin condition have not been met.  


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for hypertension is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a chronic skin condition is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


